DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitation is vague “prior to receipt of an acknowledgement from the first target node, receiving an additional security object sync request from a node; updating the first security object sync request based on the additional security object sync request to generate an updated security object sync request”. See claim 1 lines 10-13. It is unclear as to what the system does prior to receipt of an acknowledgement. Also, the protocol for updating with respect to a  security object request and an additional security object request is vague. Clarification is requested. The limitations of independent claims 14 and 17 parallel independent claim 1, therefore they are rejected under the same rationale. Claims 2-13, 15-16 and 18-20 are rejected based on dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 17 and 21 of U.S. Patent No. 11,106,554 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

17/458275
1. A method for security object synchronization in an active-active environment, the method comprising: initializing, at a source node, a distribution structure, the distribution structure comprising a source queue and, for each of one or more target nodes identified to receive a security object sync request from the source node, a corresponding distribution queue; transmitting, via the source queue and a first distribution queue corresponding to a first target node of the one or more target nodes, a first security object sync request corresponding to the first target node; prior to receipt of an acknowledgement from the first target node, receiving an additional security object sync request from a node; updating the first security object sync request based on the additional security object sync request to generate an updated security object sync request; and transmitting, via the source queue and the first distribution queue, the updated security object sync request to the first target node.





6. The method of claim 1, where the security object sync request comprises an add group request, a delete group request, a modify group request, an add user request, a delete user request, a modify user request, an add key request, a remove key request, an add permissions request, a remove permissions request, a modify permissions request, or any combination thereof.

14. A system for security object synchronization in an active-active environment, the system comprising: at least one memory storing instructions; and one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to: initialize, at a source node, a distribution structure, the distribution structure comprising a source queue and, for each of one or more target nodes identified to receive a security object sync request from the source node, a corresponding distribution queue; send, via the source queue and a first distribution queue corresponding to a first target node of the one or more target nodes, a first security object sync request corresponding to the first target node; prior to receipt of an acknowledgement from the first target node, receive an additional security object sync request from a node; update the first security object sync request based on the additional security object sync request to generate an updated security object sync request; and send, via the source queue and the first distribution queue, the updated security object sync request to the first target node.






17. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for security object synchronization in an active-active environment, the operations comprising: executing a first routine to initialize a distribution structure, the distribution structure comprising a source queue and, for each of one or more target nodes identified to receive a security object sync request from a source node, a corresponding distribution queue; executing a second routine to transmit, via the source queue and a first distribution queue corresponding to a first target node of the one or more target nodes, a first security object sync request corresponding to the first target node; executing a third routine to receive, prior to receipt of an acknowledgement from the first target node, an additional security object sync request from a node; executing a fourth routine to update the first security object sync request based on the additional security object sync request to generate an updated security object sync request; and executing a fifth routine to transmit, via the source queue and the first distribution queue, the updated security object sync request to the first target node.



US Patent 11,106,554 B2
1. A method for security object synchronization in an active-active environment, the method comprising: receiving, at a source node, a user instruction, the user instruction comprising an instruction to synchronize one or more target nodes executing an instance of an application; in response to receiving the user instruction, identifying one or more target nodes to receive a security object sync request from the source node; initializing, at the source node, a distribution structure, the distribution structure comprising a source queue and, for each identified target node, a corresponding distribution queue; generating, at the source node, for each identified target node, a corresponding security object sync request; transmitting, via the source queue and the distribution queue corresponding to each identified target node, the corresponding security object sync requests; and updating a synchronization log corresponding to each identified target node, where updating the synchronization log comprises recording an acknowledgment of receipt of sync request, and where the acknowledgement is received from at least one of the identified target nodes.

3. The method of claim 1, where the security object sync request comprises an add group request, a delete group request, a modify group request, an add user request, a delete user request, a modify user request, an add key request, a remove key request, an add permissions request, a remove permissions request, a modify permissions request, or any combination thereof.

17. A system for security object synchronization in an active-active environment, the system comprising: at least one memory storing instructions; and one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the one or more processors to: receive, at a source node, a user instruction, the user instruction comprising an instruction to synchronize one or more target nodes executing an instance of an application; in response to receiving the user instruction, identify one or more target nodes to receive a security object sync request from the source node; initialize, at the source node, a distribution structure, the distribution structure comprising a source queue and, for each identified target node, a corresponding distribution queue; generate, at the source node, for each identified target node, a corresponding security object sync request; transmit, via the source queue and a distribution queue corresponding to each identified target node, the corresponding security object sync requests; and update a synchronization log corresponding to each identified target node, where updating the synchronization log comprises recording an acknowledgment of receipt of security object sync request, where the acknowledgement is received from at least one of the identified target nodes.

21. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for security object synchronization in an active-active environment, the operations comprising: executing a first routine to identify one or more target nodes to receive a security object sync request from a source node in an active-active environment; executing a second routine to initiate a distribution structure from the source node based on the identified one or more target nodes, the distribution structure comprising a source queue and, for each of the one or more target nodes, a corresponding distribution queue; executing a third routine to generate, for each of the one or more target nodes, a corresponding security object sync request based on a synchronization log maintained by the source node; executing a fourth routine to send to each target node of the one or more target nodes the corresponding security object sync request via the source queue and the distribution queue for the target node; and executing a fifth routine to update the synchronization log for each target node based on whether an acknowledgment is received from the target node responsive to the corresponding security object sync request.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169